DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 10 and 22 is/are cancelled.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 1/19/2021 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Ryan Gleitz (Registration No. 62,164) on 2/24/2021.

Claims - - Please amend claims 1, 7, 20 and cancel claim 22 (from the claims filed on 2/9/2021 which has been entered in this Office Action) as follows:

(Currently Amended) A system of household appliances in a kitchen or bathroom for providing services according to user identity, the system comprising:
wherein the first appliance collects the position of the user through pattern matching analysis or line detection analysis of an image of the user, or based on proximity, wherein the first appliance device function is provided to the user with a first appliance configuration based on the identity of the user;
a second appliance configured to provide a second appliance device function to the user in response to the position of the user determined from the sensor data collected by the first appliance, the second appliance device function being provided to the user with a second appliance configuration based on the identity determined from the sensor data collected by the first appliance; and
a network device comprising:
a data collection interface communicably coupled to the first appliance, the data collection interface receiving the sensor data collected by the first appliance and associated with the identity of the user;
a controller configured to perform analysis of the sensor data received from the first appliance for determining the identity of the user based on the sensor data and for determining, based on the determined identity of the user, the first appliance configuration for the first appliance device function and the second appliance configuration for the second appliance device function to be provided by the first appliance and the second appliance to the user; and
an output interface communicably coupled to the first appliance and the second appliance, the output interface configured to communicate data 

7. 	(Currently Amended) The system of claim 1, wherein the second appliance includes a
shower configured to determine a shower sequence in response to the identity of the user
determined by the network device 

20. 	(Currently Amended) A method for providing services by at least one kitchen or bathroom appliance, the method comprising:
receiving, by a data collection interface of a network device communicably coupled to a first appliance, sensor data collected by the first appliance configured to provide a first appliance device function with a first user configuration to a user based on an identity of the user and to collect sensor data associated with the identity of the user;
analyzing, by a controller of the network device, the sensor data from the first
appliance to determine the identity of the user;
accessing, by the controller, a user database using the identity of the user to
determine the first user configuration for the first appliance and a second user configuration
for a second appliance;
generating, by the controller, a first command for the first appliance based on the
first user configuration;
generating and a position of the user determined from the sensor data collected by the first appliance through pattern matching analysis or line detection analysis of an image of the user, or based on proximity; and
transmitting, by an output interface of the network device communicably coupled
to the first appliance and the second appliance, the first command to the first appliance
and the second command to the second appliance, wherein the first appliance is configured to
provide the first appliance device function with the first user configuration and the second
appliance is configured to provide a second appliance device water function with the second user configuration based on the identity of the user.

22.	(Canceled)

Allowable Subject Matter
Claim(s) 1-9 and 11-21 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119